13 Ill. App. 3d 426 (1973)
301 N.E.2d 175
THE PEOPLE OF THE STATE OF ILLINOIS, Respondent-Appellee,
v.
BRUCE SANTORO, Petitioner-Appellant.
No. 57310.
Illinois Appellate Court  First District (2nd Division).
June 5, 1973.
Supplemental opinion upon denial of rehearing August 28, 1973.
Paul Bradley, of Defender Project, of Chicago, (Kenneth L. Jones, of counsel,) for appellant.
Bernard Carey, State's Attorney, of Chicago, (James Veldman and Douglas Cannon, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Reversed and remanded.